BETTS, District Judge.
The libel, filed ■ March 5, 1862, alleges the capture of the steamer and cargo, as prize, November 22, 1861, in Mississippi sound, between Biloxi and Ocean Spring, by the United States steamer New London. The vessel was appraised by a naval survey, December 26, thereafter, and appropriated to the use of libellants, and the cargo was transmitted by another vessel to this port, for adjudication. A decree by default was rendered against both vessel and cargo, March 24, 1863, and the vessel’s papers and the proofs in preparatorio have been laid before the court, to determine the liability of the captured property to confiscation.
The steamer was enrolled and licensed to citizens of the Confederate States, under the laws of those states, July 1, 1861, and was in the employ of such citizens when seized. The master testifies, on his examination, that the vessel was, when captured, sailing under the Confederate flag, and had no other on board; that he is a citizen and a resident of a Confederate state; that the vessel was engaged in trade between the ports of Pasca-goula and New Orleans; that he was part owner of the vessel, and had an adventure in the caigo; and that he knew of the war and that those ports were under blockade. The witnesses examined, all of them, knew of the war and that those ports were under blockade.
It being thus demonstrated that the vessel and cargo were enemy property, sailing in the interest of the enemy, with the aid of passes from and protection of the flag of the enemy, the property captured is plainly prize of war; and, no defence being interposed, a decree of condemnation and forfeiture is directed to be entered.